IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-88,913-01


                     IN RE COREY SUDDS AND ELBI LOPEZ, Relators


                 ON APPLICATION FOR A WRIT OF PROHIBITION
           CAUSE NOS. 15755118 & 15755119 IN THE 174TH DISTRICT COURT
              AND CAUSE NO. 1590198 IN THE 232ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. KELLER , P.J., dissents.

                                             ORDER

       Relators have filed a motion for leave to file an application for a writ of prohibition1 pursuant

to the original jurisdiction of this Court. In it, Relators contend that Respondent, the Harris County

Sheriff, is holding them at a contract facility in Louisiana as they await their trials in the above

numbered cases. They argue that this detention away from Harris County effectively deprives them

of their rights to counsel and the effective assistance of counsel.

       Respondent, the Sheriff of Harris County, is ordered to file a response to the Relators’ claims.


       1
        “The line between mandamus and prohibition is a thin one and, therefore, this Court
looks not to the nomenclature or form of the relief sought, but to its substance.” Ex parte Gray,
649 S.W.2d 640, 642 (Tex. Crim. App. 1983) (internal citations omitted).
                                                                                                 2

In addition to any response he deems necessary and appropriate, the Sheriff’s response shall

specifically address the Relators’ claims concerning the Louisiana contract facility’s capacity for

attorneys to undertake confidential communications with their clients.

       This application for leave to file a writ of prohibition shall be held in abeyance until

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.



Filed: October 31, 2018

Do not publish